
	

113 S1369 IS: To provide additional flexibility to the Board of Governors of the Federal Reserve System to establish capital standards that are properly tailored to the unique characteristics of the business of insurance, and for other purposes.
U.S. Senate
2013-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1369
		IN THE SENATE OF THE UNITED STATES
		
			July 25, 2013
			Mr. Brown (for himself,
			 Mr. Johanns, Mr. Kirk, Mr.
			 Tester, and Mr. Toomey)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To provide additional flexibility to the Board of
		  Governors of the Federal Reserve System to establish capital standards that are
		  properly tailored to the unique characteristics of the business of insurance,
		  and for other purposes.
	
	
		1.Findings and Purpose
			(a)FindingsCongress
			 finds that—
				(1)insurance
			 companies are regulated by the State insurance authorities of the States in
			 which the insurance companies are domiciled or licensed to sell
			 insurance;
				(2)as exemplified by
			 section 5 of the Bank Holding Company Act of 1956 (12 U.S.C. 1844), Congress
			 has long recognized and sought to preserve the State-based insurance
			 regime;
				(3)Senate Report
			 111–176, relating to the Restoring American Financial Stability Act of 2010 (S.
			 3217), directed Federal banking agencies to consider the existing regulatory
			 requirements, accounting treatment, and unique capital structures of insurance
			 companies in developing capital requirements for insurance entities; and
				(4)while section 171
			 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C.
			 5371) directs Federal banking agencies to establish minimum risk-based capital
			 and leverage standards on a consolidated basis, Congress did not intend for
			 Federal banking regulators to discard the State risk-based capital system in
			 favor of a banking capital regime.
				(b)PurposeThe
			 purpose of this Act is to provide additional flexibility for the Board of
			 Governors of the Federal Reserve System to establish capital standards that are
			 properly tailored to the unique characteristics of the business of
			 insurance.
			2.Exclusion of
			 insurers from bank capital rulesSection 171 of the Dodd-Frank Wall Street
			 Reform and Consumer Protection Act (12 U.S.C. 5371) is amended—
			(1)in subsection
			 (a), by adding at the end the following:
				
					(4)Business of
				insuranceThe term business of insurance has the
				same meaning as in section 1002.
					(5)Primarily
				engaged in the business of insuranceA company is primarily
				engaged in the business of insurance if—
						(A)the annual gross
				revenues derived by the company and all subsidiaries of the company from the
				business of insurance represent not less than 2/3 of the
				consolidated annual gross revenues of the company; or
						(B)the consolidated
				assets of the company and all subsidiaries of the company that relate to the
				business of insurance represent not less than 2/3 of the
				consolidated assets of the company.
						;
				and
			(2)in subsection
			 (b)(5)—
				(A)in subparagraph
			 (B), by striking or;
				(B)in subparagraph
			 (C), by striking the period at the end and inserting a semicolon; and
				(C)by adding at the
			 end the following:
					
						(D)any depository
				institution holding company that—
							(i)is primarily
				engaged in the business of insurance; or
							(ii)is an insurance
				underwriting company at the holding company level and was in existence on July
				21, 2010; or
							(E)any nonbank
				financial company supervised by the Board of Governors that, together with its
				subsidiaries, is primarily engaged in the business of
				insurance.
						.
				
